COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:     United Healthcare Services, Inc., United Healthcare Insurance
                         Company, United Healthcare Benefits of Texas, Inc. and United
                         Healthcare of Texas, Inc. v. First Street Hospital LP, First
                         Surgical Partners, LLC, First Surgical Partners Holding Inc.,
                         Jacob Varon, M.D., St. Michael’s Emergency Center, LLC, The
                         Woodlands FEC, LLC, Brian Orsak, Shannon Orsak, Diane
                         Crumley, Vital Weight Control, Inc., Harris County Title Search,
                         Inc., Emergency Healthcare Partners LP d/b/a Memorial Heights
                         Emergency Center, and Anthony Rotondo

Appellate case number:      01-17-00237-CV

Trial court case number:    2015-50785

Trial court:                269th District Court

1.     Chart
       The parties agreed at oral argument to provide the Court with a jointly submitted
chart that contains record citations to the following information (including specific page
and paragraph numbers, if available, for multi-page documents):
        (1) each cause of action against each defendant in the live pleading at the time the
trial court ruled on the relevant summary-judgment motions;
       (2) each ground raised by each defendant in its summary-judgment motions that
challenged each cause of action;
       (3) each response raised by plaintiffs to each ground for summary judgment; and
     (4) every specific ruling by the trial court on each of the grounds raised in the
summary-judgment motions.
      Accordingly, the parties are ORDERED to prepare and file a joint submission
with a chart that identifies these materials within 20 days of this order, on or before
March 20, 2018.
2.     Authority, including adverse authority
      All parties are ORDERED to conduct additional legal research on the issue of
when a civil fraud claim accrues in the context of either recurring billing or a recurring
misrepresentation (“the accrual issue”). This research should include a 50-state survey
and review of the Restatements and writings by leading nationally-recognized scholars.
The scope of legal research should be broad enough to include authority in potentially
analogous contexts (e.g., accrual of claims in copyright infringement cases).
           All parties are ORDERED to submit relevant legal authority that they locate on
the accrual issue, including adverse authority, no later than March 26, 2018. See TEX.
DISCIPLINARY R. PROF. CONDUCT 3.03(A)(4), reprinted in TEX. GOV’T CODE, tit. 2,
subtit. G app. A (TEX. STATE BAR R. art. X, § 9) (“A lawyer shall not knowingly . . . fail
to disclose to the tribunal authority in the controlling jurisdiction known to the lawyer to
be directly adverse to the position of the client and not disclosed by opposing counsel
. . . .”).
3.     Appellee response to briefing
       Appellees are ORDERED to file a letter brief that responds to the argument raised
on page 12, footnote 8 of Appellants’ Response and Reply Brief filed on December 8,
2017. Appellees’ letter brief is due no later than March 26, 2018, and is limited to three
pages in length.


       It is so ORDERED.


Judge’s signature: /s/ Harvey Brown
                     Acting individually      Acting for the Court

Date: February 28, 2018